920 F.2d 1039
287 U.S.App.D.C. 245
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.R. Rochelle BURNS, Appellant,v.U.S. GENERAL ACCOUNTING OFFICE EMPLOYEES FEDERAL CREDITUNION, et al., Appellees.
Nos. 90-7026, 90-7042.
United States Court of Appeals, District of Columbia Circuit.
Dec. 13, 1990.

Before WALD, Chief Judge, and HARRY T. EDWARDS and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These appeals were considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.  The court is satisfied, after reviewing the parties' presentations, that appropriate disposition of the case does not call for a further opinion.  See D.C.Cir.R. 14(c).  The district court's findings of fact and conclusions of law are sufficiently supported by the record.  Appellant's assertion of error based on the district court's failure to rule on a Sec. 704(a) reprisal claim under Title VII, 42 U.S.C. Sec. 2000e-3(a), is without merit as such a claim was not presented at trial.  Therefore, it is


2
ORDERED and ADJUDGED that the judgment from which these appeals have been taken be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).